Order entered August 29, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00371-CR

                           CLIFTON DEMONE OWENS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F18-54331-I

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the August

12, 2019 Anders brief filed by appellate counsel. Accordingly, we ORDER appellate counsel

Robert Baskett to provide appellant with copies of the clerk’s and reporter’s records. We further

ORDER Mr. Baskett to provide this Court, within THIRTY DAYS of the date of this order,

with written verification that the record has been sent to appellant.

       Appellant’s pro se response is due by November 1, 2019.

       We DIRECT the Clerk to send copies of this order to the Honorable Nancy Kennedy,

Presiding Judge, Criminal District Court No. 2; Karren Jones, deputy court reporter, Criminal

District Court No. 2; Felicia Pitre, Dallas County District Clerk, Robert Baskett; and the Dallas

County District Attorney’s Office.
        We DIRECT the Clerk to send a copy of this order, by first class mail, to Clifton

Demone Owens, TDCJ #02258708, Holliday Unit, 295 IH-45 North, Huntsville, TX 77320-

8443.

                                                /s/    CORY L. CARLYLE
                                                       JUSTICE